Title: From George Washington to Elias Dayton, 10 May 1782
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters Newburgh May 10th 1782
                        
                        I have given the most peremptory Orders, that no Flag from the Enemy shall be received at any other place or
                            post but Dobbs Ferry, on any business or pretext whatsoever—and that no Flag from us to them shall, (for any reason
                            however pressing) be permitted to pass to the Enemies Lines, except from the same place.
                        You will take measures for carrying this Order effectually into execution, so far
                            as relates to the Posts in Jersey within the limits of your command, and the Places at, & from which Flags have
                            been received & sent, by immediately putting in arrest any Officer who shall presume to contravene the intention
                            of this Order on our side; and by detaining as Prisoners all Persons who may come from the Enemy with Flags, after this
                            regulation has been announced in such a Manner as that the British Commander in Chief may give directions for the
                            prevention of this practice in future—I have written to Sir Guy Carleton on the subject, & presume the Letter will
                            reach him by the time this is delivered to you. a copy of this, “I have also communicated to Governor Livingston, whose concurrence
                            & assistance in the execution of the measure, I have solicited.” I am Sir &c.


                    